Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Wieckowski on 04-27-2022.
The application has been amended as follows: 

Pending Claims 21-24, 26-29, 40-61 are cancelled.

Claim 30 is replaced in its entirety to read: “A product, which is a fusion polypeptide encoded by an isolated recombinant nucleic acid comprising nucleotide sequences encoding from 5’ to 3’an antigen-binding portion of a CD30 antibody - a transmembrane portion - a cytoplasmic functional region of CD137 - a cytoplasmic functional region of CD3zeta, 
wherein the recombinant nucleic acid comprises or consists of the sequence set forth in SEQ ID NO: 20 or 21, and
wherein the antigen binding portion of a CD30 antibody is an scFv.

Claim 31 is replace in its entirety to read: “A product, which is a fusion polypeptide encoded by an isolated recombinant nucleic acid comprising nucleotide sequences encoding from 5’ to 3’an antigen-binding portion of a CD30 antibody - a transmembrane portion - a cytoplasmic functional region of CD137 - a cytoplasmic functional region of CD3zeta,
wherein the fusion polypeptide comprises or consists of the sequence set forth in SEQ ID NO: 19 or 22, and
wherein the antigen binding portion of a CD30 antibody is an scFv.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644